Exhibit 10.3

EXECUTION VERSION

ESCROW AGREEMENT

This ESCROW AGREEMENT (the “Escrow Agreement”), dated as of July 20, is being
entered into by and among (i) Avaya Inc., a Delaware corporation (“Purchaser”),
(ii) Nortel Networks Limited, a corporation organized under the laws of Canada
(“NNL”), (iii) Nortel Networks Inc., a corporation organized under the laws of
Delaware (“NNI”), (iv) Nortel Networks UK Limited, a limited company organized
under the laws of England (“NNUK” and, together with NNL and NNI, acting jointly
as the “Seller Parties”), and (v) Wells Fargo Bank, National Association, as
escrow agent (the “Escrow Agent”).

RECITALS

WHEREAS, pursuant to the ASSA and the EMEA ASA (each as defined below),
Purchaser will be acquiring the Enterprise Solutions and Global Services
business segments from the Sellers and the EMEA Sellers;

WHEREAS, as of the date hereof, the (i) Purchaser, (ii) Nortel Networks
Corporation, a corporation organized under the laws of Canada, NNL and NNI
(collectively, the “Main Sellers”), and (iii) the affiliates of the Main Sellers
listed in Exhibit A to the ASSA (the “Other Sellers” and, together with the Main
Sellers, the “Sellers”) entered into the Asset and Share Sale Agreement (the
“ASSA”). Capitalized terms used and not otherwise defined in this Escrow
Agreement are used herein as defined in the ASSA;

WHEREAS, simultaneously with the execution of the ASSA, the EMEA Sellers, Alan
Robert Bloom, Stephen John Harris, Alan Michael Hudson and Christopher John
Wilkinson Hill of Ernst & Young LLP of 1 More London Place, London SE1 2AF
(collectively, the “Joint Administrators”) the Joint Israeli Administrators and
the Purchaser are entering into the EMEA Asset Sale Agreement (the “EMEA ASA”),
which provides for the sale by the EMEA Sellers of the assets of the Business
held by the EMEA Sellers to the Purchaser or the EMEA Designated Purchasers;

WHEREAS, for the purposes of this Agreement, “Distribution Agent” means the
Person that will act as distribution agent of the sale proceeds under the ASSA
and the EMEA ASA for the Sellers and the EMEA Sellers, whose identity shall be
provided in writing by the Seller Parties to the Purchaser and the Escrow Agent
by and not later than five (5) Business Days before the Closing or, to the
extent of any Escrow Funds to be delivered to the Seller Parties prior to
Closing, by and not later than one (1) Business Day prior to such delivery date;

WHEREAS, the Purchaser has agreed to deliver to the Escrow Agent: (i) on the
date hereof, $100,000,000 as a Good Faith Deposit (as defined below) pursuant to
Section 2.2.5 of the ASSA (which amount Purchaser may substitute with certain
letters of credit as described herein);



--------------------------------------------------------------------------------

(ii) on or after 150 days from the date of execution of the ASSA, certain Delay
Fee Payments if they become payable pursuant to the terms of Section 2.2.1(b) of
the ASSA; (iii) on the Closing Date, $30,000,000 to be held in escrow in
accordance with Section 2.2.4 of the ASSA pending the final calculation of the
Purchase Price adjustments pursuant to Section 2.2.3 of the ASSA;

(iv) on the Closing Date, $25,000,000, if required, pending the Main Sellers’
post-Closing delivery of financial statements pursuant to Section 5.34 of the
ASSA; (v) on the Closing Date, the EMEA Employment Escrow Amount; (vi) on the
Closing Date, the Accrued Cash-Out Vacation Escrow Amount and (vii) on the
Closing Date, the French Tax Escrow Amount;

WHEREAS, for the purposes hereof, “Business Days” shall mean a day on which the
banks are opened for business (Saturdays, Sundays, statutory and civic holidays
excluded) in (i) New York, New York, United States, (ii) Toronto, Ontario,
Canada, and (iii) London, England, United Kingdom; and

WHEREAS, Purchaser and the Seller Parties desire to appoint the Escrow Agent to
act as escrow agent hereunder in the manner hereinafter set forth, and the
Escrow Agent is willing to act in such capacity.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Purchaser, the Seller
Parties and the Escrow Agent hereby agree as follows:

1. Appointment of the Escrow Agent. Purchaser and the Seller Parties jointly
appoint the Escrow Agent to receive, hold, administer and deliver the Escrow
Funds (as defined below) in accordance with this Escrow Agreement and the Escrow
Agent accepts such appointment, all subject to the terms and conditions set
forth in this Escrow Agreement.

2. Establishment of Escrow Accounts.

 

(a) Good Faith Deposit Escrow Fund.

(i) Establishment. Pursuant to Section 2.2.5 of the ASSA, Purchaser herewith
delivers to the Escrow Agent cash in an amount of $100,000,000 (the “Good Faith
Deposit”), to serve as earnest money under the ASSA and the EMEA ASA, which
together with any Letter of Credit delivered under Section 2(a)(ii) and any and
all interest or profit thereon, or proceeds therefrom, from time to time held by
the Escrow Agent pursuant to the terms hereof is referred to as the “Good Faith
Deposit Escrow Fund.”

(ii) Letters of Credit.

(A) At any time, and from time to time, the Purchaser may deposit with the
Escrow Agent (with delivery of a copy thereof to the Seller Parties at least
three (3) Business Days prior to the date on which the Purchaser intends to make
such deposit with the Escrow Agent) one or more irrevocable standby letters of
credit (including, for the avoidance of doubt, any such letters of credit to
replace one or more letters of credit previously deposited hereunder)
substantially in the form attached as Exhibit A (the “Letter of Credit”) issued
by Citibank, N.A. (or by another financial institution having at least an
investment grade rating and capital and surplus of not less than $500,000,000, a
fact which the Escrow Agent shall not be required to verify), to be held as part
or all of the Good Faith Deposit Escrow Fund and, to the extent that the Good
Faith Deposit Escrow Fund is then held in cash (or investments pursuant to
Section 3), upon joint written instruction from the Purchaser and the Seller
Parties, specifically directing that the Escrow Agent shall perform one of the
following, the Escrow Agent shall: (1) promptly pay from the Good Faith Deposit
Escrow Fund to the Purchaser an amount of cash equal to the aggregate face
amount of any such Letters of Credit so



--------------------------------------------------------------------------------

delivered at such time, or, in the case of the deposit and delivery of a
replacement Letter of Credit, or (2) promptly issue an instruction to the
issuing bank of the Letter(s) of Credit being replaced to cancel such replaced
Letter(s) of Credit. The deposit of any Letter of Credit with the Escrow Agent
will be deemed to be a representation by the Purchaser that it has provided a
draft thereof to the Main Sellers for their review at least three (3) Business
Days before such Letter of Credit is so deposited. The Escrow Agent shall bear
no responsibility to verify whether such draft was provided to the Main Sellers.

(B) At any time, and from time to time, the Purchaser may deposit with the
Escrow Agent cash to be held as part or all of the Good Faith Deposit Escrow
Fund and, to the extent that the Good Faith Deposit Escrow Fund is then held in
the form of one or more Letters of Credit, upon joint written instruction from
Purchaser and the Seller Parties, the Escrow Agent shall release from the Good
Faith Deposit Escrow Fund such Letter(s) of Credit with an aggregate face amount
equal to the amount of such cash and instruct the issuing bank to immediately
cancel such Letter(s) of Credit.

(C) At any time, and from time to time, the Escrow Agent shall draw on any
Letter of Credit that comprises a portion of the Good Faith Deposit Escrow Fund
but only (i) to the extent directed in writing in a joint instruction of the
Purchaser and at least one Seller Party, or (ii) to the extent directed to do so
pursuant to the final, non-appealable order of a court of competent
jurisdiction, a copy of which order shall have been delivered to the Escrow
Agent, the Purchaser and the Seller Parties and which court order shall be
accompanied by a legal opinion by counsel for the presenting party satisfactory
to the Escrow Agent to the effect that said court order is final and
non-appealable (any such court order, a “Final Court Order”); provided



--------------------------------------------------------------------------------

that on the thirtieth (30th) calendar day before the stated expiration date of
any Letter of Credit (after giving effect to any extension of the term thereof),
upon joint written instruction from Purchaser and the Seller Parties, the Escrow
Agent shall immediately draw the full amount of such Letter of Credit. The
Escrow Agent shall hold any such funds drawn from any Letter of Credit in the
Good Faith Deposit Escrow Fund to be invested and disbursed in accordance
herewith.

(iii) The Good Faith Deposit Escrow Fund shall be held by the Escrow Agent until
the Closing or, in the event the ASSA and/or the EMEA ASA is terminated before
the Closing, the later of (x) thirty (30) days after the effective date of such
termination or (y) ten (10) Business Days after all disputes among the parties
to the ASSA and/or the EMEA ASA have been finally resolved and are not subject
to appeal in accordance with Section 10.6 of the ASSA or clause 21 of the EMEA
ASA, as applicable, whereupon the Escrow Agent shall release any Letter(s) of
Credit from the Good Faith Deposit Escrow Fund and instruct the issuing bank to
immediately cancel such Letter(s) of Credit. Any release from the Good Faith
Deposit Escrow Fund shall only be made in accordance with Section 4(a) hereto.

(b) Delay Fee Escrow Fund. Pursuant to Section 2.2.1(b) of the ASSA, the
Purchaser may from time to time deliver Delay Fee Payments to the Escrow Agent
following written notice to the Escrow Agent of each such deposit. Any and all
Delay Fee Payments delivered to the Escrow Agent, together with any and all
interest or profit thereon, or proceeds therefrom, from time to time held by the
Escrow Agent pursuant to the terms hereof are herein collectively referred to as
the “Delay Fee Escrow Fund.”

(c) Purchase Price Adjustment Escrow Fund. The Purchaser will on the Closing
Date deliver to the Escrow Agent cash in an amount of $30,000,000 (the “Purchase
Price Adjustment Escrow Amount”) to serve as a security for the Purchase Price
adjustments described in Section 2.2.3.2 of the ASSA in accordance with Sections
2.2.4 and 2.3.2(a)(ii)(C) of the ASSA, which amount, together with any and all
interest or profit thereon, or proceeds therefrom, from time to time held by the
Escrow Agent pursuant to the terms hereof is referred to as the “Purchase Price
Adjustment Escrow Fund.” Any funds or investments remaining in the Purchase
Price Adjustment Escrow Fund after application of any payment to be made in
accordance with Section 4(a) hereof and Sections 2.2.3.2 and

2.2.4 of the ASSA shall be released to the Distribution Agent (as agent for the
Sellers and the EMEA Sellers) in accordance with Section 4(a) hereto.

(d) Holdback Escrow Fund. If required pursuant to Section 5.34(f) of the ASSA,
following written notice to the Escrow Agent, the Purchaser will, on the Closing
Date, deliver to the Escrow Agent, in accordance with Sections 5.34 and
2.3.2(a)(ii)(B) of the ASSA, cash in an amount of $25,000,000 (the “Holdback
Escrow Amount”), which amount, together with any and all interest or profit
thereon, or proceeds therefrom, from time to time held by the Escrow Agent
pursuant to the terms hereof pending the post-Closing delivery of financial
statements by Main Sellers to the Purchaser, is referred to as the “Holdback
Escrow Fund.”

(e) EMEA Employment Escrow Fund. Following written notice to the Escrow Agent,
Purchaser will deliver to the Escrow Agent cash in an amount equal to the EMEA
Employment Escrow Amount in accordance with Paragraph 11 of Schedule 6 of the
EMEA ASA and Section 2.3.2(a)(ii)(A) of the ASSA, which amount, together with
any and all interest or profit thereon, or proceeds therefrom, from time to time
held by the Escrow Agent pursuant to the terms hereof is referred to as the
“EMEA Employment Escrow Fund.”

(f) Accrued Cash-Out Vacation Escrow Fund. Pursuant to Sections 2.2.8 and
2.3.2(a)(ii)(D) of the ASSA, following written notice to the Escrow Agent,
Purchaser will deliver to the Escrow Agent cash in an amount equal to the
Accrued Cash-Out Vacation Escrow Amount, which amount, together with any and all
interest or



--------------------------------------------------------------------------------

profit thereon, or proceeds therefrom, from time to time held by the Escrow
Agent pursuant to the terms hereof is referred to as the “Accrued Cash-Out
Vacation Escrow Fund.” Upon receipt by the Escrow Agent of the certificate
referred to in Section 2.2.8 of the ASSA, the Escrow Agent will transfer any
amounts remaining in the Accrued Cash-Out Vacation Escrow Fund, together with
any and all interest or profit thereon, to the Purchase Price Adjustment Escrow
Fund.

(g) French Tax Escrow Fund. Following written notice to the Escrow Agent, the
Purchaser will deliver to the Escrow Agent cash in an amount equal to the French
Tax Escrow Amount in accordance with Paragraphs 3.8 through 3.14 of the EMEA ASA
and Section 2.3.2(a)(ii)(E) of the ASSA, which amount, together with any and all
interest or profit thereon, or proceeds therefrom, from time to time held by the
Escrow Agent pursuant to the terms hereof is referred to as the “French Tax
Escrow Fund,” and together with the Good Faith Deposit Escrow Fund, Delay Fee
Escrow Fund, Purchase Price Adjustment Escrow Fund, Holdback Escrow Fund, EMEA
Employment Escrow Fund and Accrued Cash-Out Vacation Escrow Fund, the “Escrow
Funds.”

(h) Escrow Accounts. The Escrow Agent hereby agrees to hold and invest the Good
Faith Deposit Escrow Fund, the Delay Fee Escrow Fund, the Purchase Price
Adjustment Escrow Fund, the Holdback Escrow Fund, the EMEA Employment Escrow
Fund, the Accrued Cash-Out Vacation Escrow Fund and the French Tax Escrow Fund
in separate accounts (the “Good Faith Deposit Escrow Account,” the “Delay Fee
Escrow Account,” the “Purchase Price Adjustment Escrow Account,” the “Holdback
Escrow Account,” the “EMEA Employment Escrow Account,” the “Accrued Cash-Out
Vacation Escrow Account” and the “French Tax Escrow Account,” respectively, and,
together, the “Escrow Accounts”) as provided in this Escrow Agreement. Except as
set forth in Section 5(c), the Purchaser shall have the rights of a secured
party in the Escrow Funds and the Escrow



--------------------------------------------------------------------------------

Accounts, and none of the Escrow Funds and the Escrow Accounts shall be subject
to any security interest, lien or attachment of any party or of any creditor of
any party other than Purchaser or a successor or permitted assign of the
Purchaser or any of their respective creditors. Purchaser’s rights (if any) in
the Escrow Funds prior to release thereof or Escrow Accounts prior to
termination thereof, other than its rights as a secured party, shall be subject
to a first priority security interest in favor of the Seller Parties in the
Escrowed Funds and Escrow Accounts for any Amounts payable by the Purchaser
under the ASSA.

3. Investment of the Escrow Funds.

(a) The Escrow Agent shall invest the Escrow Funds, to the extent held in cash,
in any combination of the following investments at the written direction of
Purchaser:

(i) marketable obligations of, or obligations fully and directly guaranteed by,
the United States, which obligations have a maturity of not more than 90 days;

(ii) repurchase obligations with a term of not more than ten days for underlying
securities of the types described in Section 3(a)(i) entered into with any bank
organized under the laws of the United States or any state thereof, the
commercial paper of which bank is rated A-2 or better by Standard & Poor’s
Ratings Group or Prime-2 or better by Moody’s Investors Service, Inc.;

(iii) money market funds (including tax-free funds) registered under the
Investment Company Act of 1940, as amended from time to time (the “1940 Act”),
which have the highest rating available from a nationally recognized rating
agency (e.g., AAA from Standard & Poors);

(iv) investment grade bonds (including tax free bonds) with maturity dates prior
to the Release Date (as defined below); and

(v) such other investments as Purchaser and the Seller Parties may jointly
authorize the Escrow Agent to make from time to time.

(b) In the absence of written investment instructions from the Purchaser, the
Escrow Agent shall invest the Escrow Funds in the Wells Fargo Advantage Funds
Heritage Money Market Fund, which is further described herein on Schedule I
hereto. The Purchaser acknowledges that it has read and understands Schedule I.
The Escrow Agent shall bear no responsibility for losses resulting from
investment or sale of investment of the Escrow Funds. The Purchaser and the
Seller Parties acknowledge that the Escrow Agent is not providing investment
supervision, recommendations or advice.



--------------------------------------------------------------------------------

4. Disposition of the Good Faith Deposit Escrow Fund, the Delay Fee Escrow Fund,
the Purchase Price Adjustment Escrow Fund, the Holdback Escrow Fund, the EMEA
Employment Escrow Fund, the Accrued Cash-Out Vacation Escrow Fund and the French
Tax Escrow Fund.

 

(a) Payment of Escrow Funds.

(i) Except as otherwise set forth in Section 4(a)(ii) and 4(a)(iii) below, the
Escrow Funds shall be payable to the Purchaser or the Distribution Agent (as
agent for the Sellers and the EMEA Sellers) as provided in joint written
instructions delivered by the Purchaser and the Seller Parties pursuant to the
ASSA or the EMEA ASA, and the Purchaser and the Seller Parties agree to comply
with Section 2.2.6(b) of the ASSA and provide the Escrow Agent joint written
instructions to draw on (in the case of a payment to the Distribution Agent) or
cancel (in any other case) the Letter of Credit(s) (if any) and/or pay to the
Distribution Agent (as agent for the Sellers and the EMEA Sellers) or the
Purchaser, as applicable, funds from the relevant Escrow Account any time that
such Person becomes entitled to such payment from the relevant Escrow Account
pursuant to the ASSA or the EMEA ASA, and the Escrow Agent agrees to distribute
amounts from the Escrow Accounts in accordance with such joint instructions.

(ii) From time to time, the Purchaser may deliver to the Escrow Agent (with a
copy to the Seller Parties) a certificate specifying the amount of any payment
due to the Purchaser pursuant to Paragraph 11 of Schedule 6 of the EMEA ASA,
upon which, the Escrow Agent shall, within three (3) Business Days from delivery
of such certificate, and without requirement of notice to or approval from the
Seller Parties, distribute to the Purchaser from the EMEA Employment Escrow
Account the amount specified in such certificate, plus all interest or profit
with respect to such amount.

(iii) From time to time, the Seller Parties may deliver to the Escrow Agent
(with a copy to the Purchaser) a certificate specifying the amount of any
payment due to the Sellers pursuant to Section 2.2.8 of the ASSA, upon which, in
the absence of a written objection from the Purchaser within four (4) Business
Days of delivery of the certificate, the Escrow Agent shall, within five
(5) Business Days from delivery of such certificate, and without requirement of
notice to or approval from the Purchaser, distribute to the Distribution Agent
(as agent for the Sellers) from the Accrued Cash-Out Vacation Escrow Account,
the amount specified in such certificate, plus all interest or profit with
respect to such amount.

(b) Disputes. If any dispute arises as to amounts due from, or the disposition
of, the Escrow Funds or whether any Letter of Credit should be drawn or
cancelled, or any other dispute arises under this Escrow Agreement with respect
to the rights of Purchaser or any of the Sellers to the Escrow Funds, in any
case that is not settled by mutual agreement of Purchaser and the Seller Parties
on behalf of the Sellers (with such mutual agreement evidenced by joint written
instructions signed by Purchaser and the Seller Parties and delivered to the
Escrow Agent), then upon receipt of a Final Court Order, the Escrow Agent shall
deliver the portion of the Escrow Funds specified in such award or order to
Purchaser or the Distribution Agent (on behalf of the relevant Sellers) as
directed in such award or order. The Escrow Agent shall also be entitled to
interplead the Escrow Funds as provided in Section 6(e) hereto.

(c) Closing. At least two Business Days prior to the Closing, the Purchaser and
the Seller Parties shall deliver to the Escrow Agent joint written instructions
to liquidate all investments of amounts held in the Good Faith Deposit Escrow
Fund and the Delay Fee Escrow Fund and deliver to the Distribution Agent (as
agent for the Sellers and the EMEA Sellers) on the Closing all amounts held by
the Escrow Agent in the Good Faith Deposit Escrow Fund (including the proceeds
of a drawing of the Letter of Credit) and the Delay Fee Escrow Fund by wire
transfer in immediately available funds (less the Seller Parties’ portion of the
fees and expenses due to the Escrow Agent pursuant to Section 6(i) hereof).



--------------------------------------------------------------------------------

5. Certain Additional Agreements.

(a) Purchaser and the Seller Parties will execute and deliver to the Escrow
Agent such additional joint written instructions and certificates hereunder as
may be required to give effect to the provisions of this Escrow Agreement.

(b) Whenever the Escrow Agent shall be required to make a payment from the
Escrow Accounts from Escrow Funds held in investments pursuant to Section 3, the
Escrow Agent shall pay such amounts by liquidating such investments as shall be
directed in joint written instructions signed by the Seller Parties and
Purchaser.

(c) For tax purposes, the Escrow Fund and all interest and profit thereon shall
be considered owned by the Purchaser and reported as such by the Purchaser for
all tax reporting purposes. The Purchaser and the Seller Parties shall pay or
reimburse the Escrow Agent upon request for any transfer taxes or other taxes
relating to the Escrow Funds incurred in connection herewith and shall indemnify
and hold harmless the Escrow Agent from any amounts that it is obligated to pay
in the way of such taxes. Any payments of income from the Escrow Accounts shall
be subject to withholding regulations then in force with respect to United
States taxes. The parties hereto will provide the Escrow Agent with appropriate
Forms W-9 for taxpayer identification number certifications, or Forms W-8 for
non-resident alien certifications. It is understood that the Escrow Agent is not
responsible for any tax reporting. The Escrow Agent shall distribute to the
Purchaser on a quarterly basis (beginning in October, following the last income
posting of the third calendar quarter) 40% of any income earned on the Escrow
Funds. The parties acknowledge and agree that this Section 5(c) is only for the
purpose of determining ownership of the Escrow Funds for tax purposes and shall
have no effect on the relative rights of the parties with respect to the



--------------------------------------------------------------------------------

Escrow Funds, including without limitation, the relative rights set forth in
Section 2(h) hereof.

6. Escrow Agent.

(a) The Escrow Agent shall have only the duties and responsibilities specified
in this Escrow Agreement, and shall not have any duty to review or interpret the
ASSA or the EMEA ASA. The duties of the Escrow Agent hereunder are purely
ministerial in nature, and under no circumstances shall the Escrow Agent be
deemed a fiduciary to the Purchaser, the Sellers, nor to any other party under
this Escrow Agreement.

(b) If the Escrow Agent shall be uncertain as to its duties or rights hereunder
or shall receive instructions from any of the undersigned with respect to the
Escrow Accounts, which, in its opinion, are in conflict with any of the
provisions of this Escrow Agreement, it shall be entitled to refrain from taking
any action until it shall be directed otherwise in joint written instructions
signed by Purchaser and the Seller Parties or by a Final Court Order. The Escrow
Agent shall be protected in acting upon any notice, request, waiver, consent,
receipt or other document reasonably believed by the Escrow Agent to be signed
by the proper party or parties.

(c) The Escrow Agent shall not be liable for any error or judgment or for any
act done or step taken or omitted by it or for any mistake of fact or law, or
for anything that it may do or refrain from doing in connection herewith, except
its own gross negligence or willful misconduct, and the Escrow Agent shall have
no duties to anyone except those parties signing this Escrow Agreement. In no
event shall the Escrow Agent be liable for special, indirect, punitive or
consequential loss or damage of any kind whatsoever (including without
limitation lost profits), even if it has been advised of the possibility of such
loss or damage and regardless of the form of action.

(d) The Escrow Agent may consult legal counsel in the event of any dispute or
question as to the construction of this Escrow Agreement, or the Escrow Agent’s
duties hereunder, and the Escrow Agent shall incur no liability and shall be
fully protected with respect to any action taken or omitted in good faith in
accordance with the opinion and instructions of such counsel.

(e) In the event of any disagreement between the undersigned or any of them,
and/or any other person, resulting in adverse claims and demands being made in
connection with or for all or any portion of the Escrow Funds, the Escrow Agent
shall be entitled at its option to refuse to comply with any such claim or
demand, so long as such disagreement shall continue, and in so doing the Escrow
Agent shall not be or become liable for damages or interest to the undersigned
or any of them or to any person named herein for its failure or refusal to
comply with such conflicting or adverse demands. The Escrow Agent shall be



--------------------------------------------------------------------------------

entitled to continue to so refrain and refuse to so act until all differences
with respect thereto shall have been resolved by agreement of Purchaser and the
Seller Parties and the Escrow Agent shall have been notified thereof in joint
written instructions signed by Purchaser and the Seller Parties. In the event of
such disagreement which continues for ninety (90) days or more, the Escrow Agent
in its discretion may file a suit in interpleader for the purpose of having the
respective rights of the claimants adjudicated, and may deposit with the court
all documents and property held hereunder. Purchaser and the Seller Parties
agree to pay all reasonable out-of-pocket costs and expenses incurred by the
Escrow Agent in such action, including reasonable attorney’s fees, it being
understood that the parties will use reasonable efforts to cause such costs and
expenses to be included and apportioned between Purchaser and the Seller Parties
in the judgment in any such action (and absent such apportionment, Purchaser and
the Seller Parties shall bear equal shares of such costs and expenses).

(f) Purchaser, NNL and NNI hereby jointly and severally indemnify, defend and
hold the Escrow Agent harmless from all loss, liability or expense arising out
of or in connection with (i) the Escrow Agent’s execution and performance of
this Escrow Agreement, except to the extent that such loss, liability or expense
is due to the gross negligence or willful misconduct of the Escrow Agent,
(ii) the Escrow Agent’s reliance upon and compliance with instructions or
directions, except to the extent that such loss, liability or expense is due to
the gross negligence or willful misconduct of the Escrow Agent, it being
understood that the failure of the Escrow Agent to verify or confirm that the
person giving the instructions or directions, is, in fact, an authorized person
does not constitute gross negligence or willful misconduct and (iii) the Escrow
Agent’s following any instructions or other directions from Purchaser or the
Seller Parties. As between the Purchaser, NNL and NNI, such indemnification
shall be borne 50% by the Purchaser and 50% by NNL and NNI and shall survive
termination of this Escrow Agreement until extinguished by any applicable
statute of limitations. Notwithstanding the foregoing, nothing in this
Section 6(f) shall be construed as creating an indemnification obligation of
NNUK in favor of the Escrow Agent.

(g) The Escrow Agent does not own or have any interest in the Escrow Accounts or
the Escrow Funds but is serving as escrow holder only, having only possession
thereof and agreeing to hold and distribute the Escrow Funds in accordance with
the terms and conditions of this Escrow Agreement. This paragraph shall survive
notwithstanding any termination of this Escrow Agreement or the resignation of
the Escrow Agent.

(h) The Escrow Agent (and any successor escrow agent) may at any time resign as
such by delivering the Escrow Funds to (i) any banking corporation or trust
company organized under the laws of the United States or of any state, which
corporation or company is jointly designated by the other parties hereto in
writing as successor escrow agent and consents in writing to act as successor
escrow agent or (ii) any court of competent jurisdiction; whereupon the Escrow
Agent shall be discharged of and from any and all further obligations arising in
connection with this Escrow Agreement. The resignation of the Escrow Agent will
take effect on the earlier of (x) the appointment of a successor escrow agent by
designation by the Purchaser and the Seller Parties and delivery of the Escrow
Funds to such successor escrow agent (or delivery of the Escrow Funds to any
court of competent jurisdiction) or (y) the day that is sixty (60) days after
the date of delivery of its written notice of resignation to the Purchaser and
the Seller Parties. If at the time of effectiveness of resignation the Escrow
Agent has not received a designation of a successor escrow agent, the Escrow
Agent’s sole responsibility after that time shall be to safekeep the Escrow
Funds until the earlier of receipt of a designation by the other parties hereto
of a successor escrow agent, a joint written instruction as to disposition of
the Escrow Funds by the other parties hereto, or a final order of a court of
competent jurisdiction mandating disposition of the Escrow Funds.

(i) The Escrow Agent hereby accepts its appointment and agrees to act as escrow
agent under the terms and conditions of this Escrow Agreement. Purchaser and the
Seller Parties shall pay to the Escrow Agent as payment in full for its services
hereunder the Escrow Agent’s compensation set forth in Schedule II hereto.
Purchaser and the Seller Parties further agree to reimburse the Escrow Agent for
all reasonable out-of-pocket



--------------------------------------------------------------------------------

expenses, disbursements and advances incurred or made by the Escrow Agent in the
performance of its duties hereunder (including reasonable fees and out-of-pocket
expenses and disbursements of its counsel). Purchaser, on the one hand, and the
Seller Parties, on the other hand, shall each pay one half of the amounts
required to be paid under this Section 6(i); provided, however, that the Seller
Parties’ share of any such costs and expenses shall be paid first from the Delay
Fee Escrow Fund, then the Holdback Escrow Fund, then the Good Faith Deposit
Escrow Fund, and the Escrow Agent may withdraw such one-half share from such
Delay Fee Escrow Account, Holdback Escrow Account or Good Faith Deposit Escrow
Account when due, and as applicable, provided that the Escrow Agent gives the
Seller Parties and the Purchaser reasonably prompt notice following each such
withdrawal.

(j) The Escrow Agent shall not incur any liability for not performing any act or
fulfilling any duty, obligation or responsibility hereunder by reason of any
occurrence beyond the control of the Escrow Agent (including but not limited to
any act or provision of any present or future law or regulation or governmental
authority, any act of God, war, earthquakes, fires, floods, wars, civil or
military disturbances, sabotage, acts of terrorism, epidemics, riots, loss or
malfunctions of utilities or communications service, labor disputes, acts of
civil or military authority or governmental actions); it being understood that
the Escrow Agent shall use commercially reasonable efforts which are consistent
with accepted practices in the banking industry to resume performance as soon as
practicable under the circumstances.

(k) Concurrently with the execution of this Escrow Agreement, the Purchaser and
the Seller Parties shall deliver to the Escrow Agent authorized signers’ lists
in the form of Exhibit B-1, Exhibit B-2, Exhibit B-3 and Exhibit B-4 to this
Escrow Agreement.



--------------------------------------------------------------------------------

7. Exclusion of Liability and Acknowledgments regarding Joint Administrators.

(a) The Parties agree that the Joint Administrators have negotiated and are
entering into this Agreement as agents for NNUK to which they are appointed and
that none of the Joint Administrators, their firm, partners, employees,
advisers, representatives or agents shall incur any personal Liability
whatsoever whether on their own part or in respect of any failure on the part of
any other Party to observe, perform or comply with any of its obligations under
this Agreement or under or in relation to any associated arrangements or
negotiations.

(b) Notwithstanding anything in Sections 16 or 17, any claim, action or
proceeding against the Joint Administrators arising from or related to (i) the
personal Liability of the Joint Administrators, their firm or partners,
(ii) their qualification to act as insolvency practitioners in accordance with
Part XIII of the Insolvency Act or (iii) their appointment as joint
administrators of NNUK and their remaining as current joint administrators
thereof under this Agreement shall be governed exclusively by English law and
subject to the exclusive jurisdiction of the English Courts.

8. Notices. All certificates, instructions, notices, requests, demands, claims
and other communications required or permitted to be delivered, given or
otherwise provided under this Escrow Agreement must be in writing and must be
delivered, given or otherwise provided:

(a) by hand (in which case, it will be effective upon delivery);

(b) by facsimile (in which case, it will be effective on written or telephonic
confirmation of receipt from the recipient); or

(c) by overnight delivery by a nationally recognized courier service (in which
case, it will be effective on the first business day after being deposited with
such courier service).

in each case, to the address (or facsimile number) listed below:

If to Purchaser, to:

Avaya Inc. 211 Mount Airy Road Basking Ridge, NJ 07920 Facsimile number:
908-953-2657 Attention: Treasurer



--------------------------------------------------------------------------------

with copies (which shall not constitute notice) to:

Avaya Inc. 211 Mount Airy Road Basking Ridge, NJ 07920 Facsimile number:
908-953-3918 Attention: Corporate Secretary

Ropes & Gray LLP One International Place Boston, MA 02110-2624 USA Facsimile
number: 617-951-7050 Attention: Alfred O. Rose

Howard S. Glazer If to the Seller Parties, to:

Nortel Networks Limited 195 The West Mall Mailstop: T0503006 Toronto, ON M9C 5K1
Canada Facsimile number: 905-863-7386 Attention: Gordon A. Davies

Chief Legal Officer & Corporate Secretary

Nortel Networks Inc. Legal Department 220 Athens Way, Suite 300 Nashville, TN
37228 USA Facsimile number: 615-432-4067 Attention: Lynn C. Egan

Assistant Secretary

-and-

Ernst & Young LLP 1 More London Place London SE1 2AF United Kingdom

13 Facsimile: + 44 (0)20 7951 1345 Attention: Alan Bloom / Stephen Harris



--------------------------------------------------------------------------------

with copies (which shall not constitute notice) to:

Nortel Networks Limited 195 The West Mall Mailstop: T0505009 Toronto, ON M9C 5K1
Canada Facsimile number: 905-863-7739 Attention: Douglas Parker

Associate General Counsel, Corporate

Nortel Networks Inc. Legal Department 220 Athens Way, Suite 300 Nashville, TN
37228 USA Facsimile number: 347-427-3815 & 615-432-4067 Attention: Robert
Fishman

Senior Counsel

Cleary Gottlieb Steen & Hamilton LLP One Liberty Plaza New York, NY 10006 USA
Facsimile number: 212-225-3999 Attention: Neil Q. Whoriskey

David Leinwand

Ogilvy Renault LLP 200 Bay Street Suite 3800, P.O. Box 84 Royal Bank Plaza,
South Tower Toronto, ON M5J 2Z4 Canada Facsimile number: 416-216-3930 Attention:
Michael Lang

-and-

14



--------------------------------------------------------------------------------

Herbert Smith LLP Exchange House London EC2A 2HS Facsimile: + 44 (0)20 7098 4618
Attention: Ben Ward / Alan Montgomery

If to the Escrow Agent, to:

Wells Fargo Bank, N.A. 45 Broadway, 14th Floor New York, NY 10006 Attn: Lisa
D’Angelo Facsimile: 212.509.1716

(or to such other addresses and facsimile numbers as a party may designate as to
itself by notice to the other parties given pursuant to this Section 8).
Notwithstanding any of the foregoing, any computation of a time period which is
to begin after receipt of a notice by the Escrow Agent shall run from the date
of receipt by it.

 

  9. Termination. This Escrow Agreement shall automatically terminate upon the
final distribution of the Escrow Funds in accordance with the terms hereof;
provided, however, that the provisions of Sections 5(c), 6(f) and 6(g) shall
survive such termination of this Escrow Agreement and/or the resignation or
removal of the Escrow Agent.

 

  10. Successors and Assigns. This Escrow Agreement shall be binding upon and
inure to the benefit of the respective successors and permitted assigns of the
parties hereto, provided that this Escrow Agreement may not be assigned by any
party without the prior written consent of the other parties, which consent
shall not be unreasonably withheld. Notwithstanding the foregoing, the following
assignments shall not require consent of any party: (a) assignment of this
Escrow Agreement by the Purchaser to its lenders which, under certain
circumstances, would permit such lenders to enforce this Escrow Agreement on
behalf of Purchaser, (b) assignment of this Escrow Agreement by the Purchaser to
any entity which acquires substantially all of the assets of Purchaser and
agrees to be bound hereto as successor to Purchaser, (c) assignment by a Seller
that is a U.S. Debtor to an entity that is the surviving, resulting or acquiring
entity of, and successor to, such U.S. Debtor pursuant to a final court order
confirming a chapter 11 plan of reorganization for such U.S. Debtor and
(d) assignment by any Seller that is a Canadian Debtor pursuant to any plan of
arrangement approved by the Canadian Court. Any banking association or
corporation into which the Escrow Agent may be merged, converted or with which
the Escrow Agent may be consolidated, or any corporation resulting from any
merger, conversion or consolidation to which the Escrow Agent shall be a party,
or any banking association or corporation to which all or substantially all of
the corporate trust business of the Escrow Agent shall be sold or otherwise
transferred, shall succeed to all the Escrow Agent’s rights, obligations and
immunities hereunder without the execution or filing of any instrument or any
further act, any provision herein to the contrary notwithstanding.

 

  11. Severability. Any term or provision of this Escrow Agreement that is
invalid or unenforceable in any situation in any jurisdiction will not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. In the event that any provision hereof
would, under applicable law, be invalid or unenforceable in any respect, each
party hereto intends that such provision will be construed by modifying or
limiting it so as to be valid and enforceable to the maximum extent compatible
with, and possible under, applicable law.

 

  12. Entire Agreement. This Escrow Agreement (together with any documents,
instruments and certificates explicitly referred to herein, including the ASSA
and EMEA ASA, as they pertain to the Purchaser and the Seller Parties only)
constitutes the entire agreement among the parties hereto with respect to the
subject matter hereof and supersedes any and all prior discussions,
negotiations, proposals, undertakings, understandings and agreements, whether
written or oral, with respect thereto.

 

  13.

Amendments. This Escrow Agreement may not be amended or modified at any time
except in such



--------------------------------------------------------------------------------

manner as may be agreed upon by a written instrument executed by each of
Purchaser, the Seller Parties and the Escrow Agent.

 

  14. Waiver. No waiver of any provision hereof shall be effective unless made
in writing and signed by the waiving party. The failure of any party to require
the performance of any term or obligation of this Escrow Agreement, or the
waiver by any party of any breach of this Escrow Agreement, shall not prevent
any subsequent enforcement of such term or obligation or be deemed a waiver of
any subsequent breach.

 

  15. Headings. The headings contained in this Escrow Agreement are for
convenience purposes only and will not in any way affect the meaning or
interpretation hereof.

 

  16. Governing Law. This Escrow Agreement, the rights of the parties and any
questions, claims, disputes, remedies or actions arising from or related to this
Escrow Agreement, and any relief or remedies sought by any parties, shall be
governed exclusively by the Laws of the State of New York applicable to
contracts made and to be performed in that State and without regard to the rules
of conflict of laws of the State of New York or any other jurisdiction.



--------------------------------------------------------------------------------

  17. Consent to Jurisdiction; Venue.

(a) To the fullest extent permitted by applicable Law, the Purchaser and the
Seller Parties each: (i) agrees that any claim, action, proceeding by such party
seeking any relief whatsoever arising out of, or in connection with, this Escrow
Agreement, or the transactions contemplated hereby shall be brought only in
(A) the U.S. Bankruptcy Court, if brought prior to the entry of a final decree
closing the Chapter 11 Cases, or the Canadian Court, if brought prior to the
termination of the CCAA Cases, provided that if (x) a final decree closing the
Chapter 11 Cases has not been entered and (y) the CCAA Cases have not
terminated, the



--------------------------------------------------------------------------------

U.S. Debtors, the Canadian Debtors or the Purchaser may, in accordance with the
Cross-Border Protocol, move the U.S. Bankruptcy Court and the Canadian Court to
hold a joint hearing of the U.S. Bankruptcy Court and the Canadian Court to
determine the appropriate jurisdiction for such claim, action or proceeding, or
(B) in the Federal Courts in the Southern District of New York or the State
Courts of the State of New York, County of Manhattan (collectively, the “New
York Courts”), if brought after entry of a final decree closing the Chapter 11
Cases and termination of the CCAA Cases (the courts specified in clauses (A) and
(B) collectively, the “Designated Courts”), and shall not be brought in each
case, in any other court in the United States of America, Canada or any court in
any other country; (ii) agrees to submit to the jurisdiction of the Designated
Courts for purposes of all legal proceedings arising out of, or in connection
with, this Escrow Agreement or the transactions contemplated hereby;
(iii) waives and agrees not to assert any objection that it may now or hereafter
have to the laying of the venue of such action brought in any Designated Court
or any claim that any such action brought in any Designated Court has been
brought in an inconvenient forum; (iv) agrees that the mailing of process or
other papers in connection with any such action or proceeding in the manner
provided in Section 8 of this Escrow Agreement or any other manner as may be
permitted by Law shall be valid and sufficient service thereof, and (v) agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by applicable law.

(b) The Purchaser hereby appoints McCarthy Tétrault LLP – Attention: Kevin
McElcheran, as its authorized agent (the “Purchaser Authorized Canadian Agent”)
upon whom process and any other documents may be served in the CCAA Cases and
any Action arising out of, or in connection with, this Escrow Agreement or the
transactions contemplated hereby, which may be instituted in the Canadian Court
by any other party hereto, which appointment in each case shall be irrevocable.
The Purchaser further agrees to take any and all action, including the filing of
any and all documents and instruments, which may be necessary to continue such
appointments in full force and effect as aforesaid. Service of process upon the
Purchaser Authorized Canadian Agent in respect of the relevant jurisdiction and
written notice of such service to the Purchaser shall be deemed, in every
respect, effective service of process upon the Purchaser in relation to such
jurisdiction.

(c) Each Seller Party hereby appoints (i) NNI as its authorized agent (the
“Seller Authorized U.S. Agent”) upon whom process and any other documents may be
served in the Chapter 11 Cases and any Action arising out of, or in connection
with, this Escrow

Agreement or the transactions contemplated hereby, which may be instituted in
the U.S. Bankruptcy Court or in the NY Courts by any other party hereto, and
(ii) NNL as its authorized agent (the “Seller Authorized Canadian Agent” and
together with the Seller Authorized U.S. Agent, the “Seller Authorized Agents”)
upon whom process and any other documents may be served in the CCAA Cases and
any Action arising out of, or in connection with, this Escrow Agreement or the
transactions contemplated hereby, which may be instituted in the Canadian Court
by any other party hereto, which appointment in each case shall be irrevocable.
Each such Seller further agrees to take any and all action, including the filing
of any and all documents and instruments, which may be necessary to continue
such appointment in full force and effect as aforesaid. Service of process upon
the applicable Seller Authorized Agent in respect of the relevant jurisdiction
and written notice of such service to NNL and NNI shall be deemed, in every
respect, effective service of process upon every such Seller.

(d) Waiver of Jury Trial. EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS ESCROW AGREEMENT, ANY ANCILLARY AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY OR THEREBY. EACH PARTY (I) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF



--------------------------------------------------------------------------------

LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS ESCROW
AGREEMENT AND THE ANCILLARY AGREEMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.



--------------------------------------------------------------------------------

1. Counterparts. This Escrow Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument. This Escrow Agreement will
become effective when duly executed by each party hereto.

 

2. No Presumption. The parties agree that this Escrow Agreement was negotiated
fairly between them at arm’s length and that the final terms of this Escrow
Agreement are the product of the parties’ negotiations. Each party represents
and warrants that it has sought and received experienced legal counsel of its
own choosing with regard to the contents of this Escrow Agreement and the rights
and obligations affected hereby. The parties agree that this Escrow Agreement
shall be deemed to have been jointly and equally drafted by them, and that the



--------------------------------------------------------------------------------

provisions of this Escrow Agreement therefore should not be construed against a
party on the grounds that such party drafted or was more responsible for
drafting the provisions.

[The remainder of this page is intentionally left blank. Signatures follow.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Escrow Agreement as of
the date first written above.

 

ESCROW AGENT:    

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as escrow agent

    By:   /s/ Lisa D’Angelo       Name: Lisa D’Angelo       Title: Vice
President



--------------------------------------------------------------------------------

PURCHASER:     AVAYA INC.     By:   /s/ J. David Manganello       Name: J. David
Manganello       Title: Chief Financial Officer



--------------------------------------------------------------------------------

SELLER PARTIES:     NORTEL NETWORKS LIMITED     By:   /s/ Gordon A. Davies      
Name: Gordon A. Davies       Title: Chief Legal Officer and Corporate Secretary

    By:   /s/ Tracy S.J. Connelly McGilley       Name: Tracy S.J. Connelly
McGilley       Title: Assistant Secretary

 

    NORTEL NETWORKS INC.     By:   /s/ Paul Karr       Name: Paul Karr      
Title: Controller



--------------------------------------------------------------------------------

SIGNED for and on behalf of Nortel Networks     )   /s/ Christopher Hill UK
Limited (in administration) by Christopher Hill     )   Christopher Hill     )  
    )   as Joint Administrator (acting as agent and without personal liability)
in the presence of:       Witness signature       /s/ Olivia Schofield     )  
Name: Olivia Schofield     )  

Address:    Herbert Smith LLP

Exchange House

Primrose Street

London EC2A 2HS

    )  



--------------------------------------------------------------------------------

Schedule I

Agency and Custody Account Direction For Cash Balances

Direction to use Wells Fargo Advantage Funds for Cash Balances for the escrow
account or accounts (the “Account”) established under the Escrow Agreement to
which this Schedule I is attached.

In the absence of written investment instructions, the Escrow Agent is hereby
directed to invest, as indicated below or as Purchaser shall direct further from
time to time, all cash in the Account in the following money market portfolio of
Wells Fargo Advantage Funds (the “Fund”) or another permitted investment of
Purchaser’s choice:

Wells Fargo Advantage Funds, Heritage Money Market Fund

Purchaser acknowledges that it has received, at its request, and reviewed the
Fund’s prospectus and has determined that the Fund is an appropriate investment
for the Account.

Purchaser understands from reading the Fund’s prospectus that Wells Fargo Funds
Management, LLC (“Wells Fargo Funds Management”), a wholly-owned subsidiary of
Wells Fargo & Company, provides investment advisory and other administrative
services for the Wells Fargo Advantage Funds. Other affiliates of Wells Fargo &
Company provide sub-advisory and other services for the Funds. Boston Financial
Data Services serves as transfer agent for the Funds. The Funds are distributed
by Wells Fargo Funds Distributor, LLC, Member NASD/SIPC, an affiliate of Wells
Fargo & Company. Purchaser also understands that Wells Fargo & Company will be
paid, and its bank affiliates may be paid, fees for services to the Funds and
that those fees may include Processing Organization fees as described in the
Fund’s prospectus.

Purchaser understands that the Escrow Agent will not exclude amounts invested in
the Fund from Account assets subject to fees under the Account agreement between
us.

Purchaser understands that investments in the Fund are not obligations of, or
endorsed or guaranteed by, Wells Fargo Bank or its affiliates and are not
insured by the Federal Deposit Insurance Corporation.

Purchaser acknowledges that it has full power to direct investments of the
Account.

Purchaser understands that it may change this direction at any time and that it
shall continue in effect until revoked or modified by Purchaser by written
notice to the Escrow Agent.

Purchaser understands that if it chooses to communicate this investment
direction solely via facsimile, then the investment direction will be understood
to be enforceable and binding.



--------------------------------------------------------------------------------

Schedule II

Compensation of the Escrow Agent See attached.



--------------------------------------------------------------------------------

Exhibit A Form of Letter of Credit (see attached)



--------------------------------------------------------------------------------

Exhibit B-1

CERTIFICATE AS TO AUTHORIZED SIGNATURES

The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as authorized representatives of Avaya Inc.
and are authorized to initiate and approve transactions of all types for the
escrow account or accounts established under the Escrow Agreement to which this
Exhibit B-1 is attached, on behalf of Avaya Inc.

 

Name / Title    Specimen Signature

Kevin J. Kennedy

Name

President and Chief Financial Officer

Title

  

/s/ Kevin Kennedy

Signature

J. David Manganello

Name

Chief Financial Officer

Title

  

/s/ J. David Manganello

Signature

Matthew Booher

Name

V.P. Finance, Tax & Corporate Treasurer

Title

  

/s/ Matthew Booher

Signature



--------------------------------------------------------------------------------

Exhibit B-2

CERTIFICATE AS TO AUTHORIZED SIGNATURES

The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as authorized representatives of Nortel
Networks Limited and are authorized to initiate and approve transactions of all
types for the escrow account or accounts established under the Escrow Agreement
to which this Exhibit B-2 is attached, on behalf of Nortel Networks Limited.

 

Name / Title    Specimen Signature

Gordon A. Davies

Name

Chief Legal Officer and Corporate Secretary

Title

  

/s/ Gordon A. Davies

Signature

Tracy Connelly McGilley

Name

Assistant Secretary

Title

  

/s/ Tracy Connelly McGilley

Signature



--------------------------------------------------------------------------------

Exhibit B-3

CERTIFICATE AS TO AUTHORIZED SIGNATURES

The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as authorized representatives of the Nortel
Networks Inc. and are authorized to initiate and approve transactions of all
types for the escrow account or accounts established under the Escrow Agreement
to which this Exhibit B-3 is attached, on behalf of Nortel Networks Inc.

 

Name / Title     Specimen Signature

Paul Karr

Name

Controller

Title

   

/s/ Paul Karr

Signature

          Name     Signature

         Title               Name     Signature          Title              
Name     Signature          Title    



--------------------------------------------------------------------------------

Exhibit B-4

CERTIFICATE AS TO AUTHORIZED SIGNATURES

The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as authorized representatives of the Nortel
Networks UK Limited. and are authorized to initiate and approve transactions of
all types for the escrow account or accounts established under the Escrow
Agreement to which this Exhibit B-4 is attached, on behalf of Nortel Networks UK
Limited.

 

Name / Title    Specimen Signature

Alan Robert Bloom

Name

  

/s/ Alan Robert Bloom

Signature

Joint Administrator

Title

  

Stephen John Harris

Name

  

/s/ Stephen John Harris

Signature

Joint Administrator

Title

  

Christopher John Wilkinson Hill

Name

  

/s/ Christopher John Wilkinson Hill

Signature

Joint Administrator

Title

  

Alan Michael Hudson

Name

  

_______________________________

Signature

Joint Administrator

Title

  